Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 12/02/2020. Claims 1, 3, 5-7, 9-11 have been amended. Claims 4, 8, 12 have been cancelled. Claims 1-3, 5-7, 9-11 are presented for examination. Claims 1, 5, 9 are independent claims.

Allowable Subject Matter
Claims 1-3, 5-7, 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ullah (US 2019/0253563 A1) discusses terminal connects over Wi-Fi to access services and exchange data with service network to download the profile – WiFi connection instruction. Ullah further discusses an activation code to trigger download of the profile – provisioning profile startup instruction is detected by the terminal side.
Lee (US 2018/0302781 A1) discusses activation code to causing program instructions to start download of the profile – pre-installed operation file startup instruction. 
Gao (US 2019/0373448 A1) discusses receiving response to trigger download of the profile – provisioning profile startup instruction is detected by the terminal side.


Prior art of record, Ullah, alone or in combination with, Gao, Lee, fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “wherein the step of accessing to the operator server and downloading the corresponding operator profile package by the terminal side according to the agent information comprises: determining whether one of a WIFI connection instruction, a pre-installed operation file startup instruction, or a provisioning profile startup instruction is detected by the terminal side; connecting to an SM-DP+ server over a WIFI network and downloading the corresponding operator profile package by the LPA when the terminal side detects the WIFI connection instruction; connecting to the corresponding operator server through a carrier network corresponding to a pre-installed operation file, and downloading the corresponding operator profile package by the LPA when the terminal side detects the pre-installed operation file startup instruction; and connecting to the corresponding operator server according to a provisioning profile and downloading the corresponding operator profile package by the LPA when the terminal side detects the provisioning profile startup instruction” in claims 1, 5, 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649